J-S31029-20

                                2020 PA Super 296


 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 SHAUN KARL GIVEN                         :
                                          :
                    Appellant             :   No. 1886 MDA 2019

      Appeal from the Judgment of Sentence Entered March 27, 2019
     In the Court of Common Pleas of Perry County Criminal Division at
                      No(s): CP-50-CR-0000129-2018


BEFORE: BOWES, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

CONCURRING AND DISSENTING OPINION BY BOWES, J.:

                                                 FILED DECEMBER 23, 2020

      While I join in the Majority’s finding of waiver that affirms Appellant’s

convictions, I cannot concur in the sua sponte vacation of Appellant’s

sentences at 75 Pa.C.S. § 3802(d)(1), for driving under the influence (“DUI”).

Based upon a straightforward application of 42 Pa.C.S. § 9765, I respectfully

submit that these sentences should not merge.

      In relevant part, § 9765 provides that “[n]o crimes shall merge for

sentencing purposes unless the crimes arise from a single criminal act and all

statutory elements of one offense are included in the statutory

elements of the other offense.” 42 Pa.C.S. § 9765 (emphasis added). Our

Supreme Court has interpreted this statute as leaving little room for

equivocation or exception: “The statute’s mandate is clear.         It prohibits

merger unless two distinct facts are present: (1) the crimes arise from a single
J-S31029-20



criminal act; and (2) all of the statutory elements of one of the offenses

are included in the statutory elements of the other.” Commonwealth

v. Baldwin, 985 A.2d 830, 833 (Pa. 2009) (emphasis added).

      I emphasize the second prong of this statutory scheme because I believe

that the Majority’s treatment of this issue has overlooked it. I do not dispute

that Appellant’s DUI convictions stemmed from a single criminal act of driving.

Nonetheless, there is insufficient statutory parity between the statutory

language of the separate DUI subsections to permit merger under § 9765.

      In pertinent part, the at-issue criminal statute provides as follows:

      (d) Controlled substances.-- An individual may not drive, operate
      or be in actual physical control of the movement of a vehicle under
      any of the following circumstances:

         (1) There is in the individual’s blood any amount of a:

            (i) Schedule I controlled substance, as defined
            in the act of April 14, 1972 (P.L. 233, No. 64),
            known as the Controlled Substance, Drug,
            Device and Cosmetic Act;

            (ii) Schedule II or Schedule III controlled substance,
            as defined in The Controlled Substance, Drug, Device
            and Cosmetic Act, which has not been medically
            prescribed for the individual; or

            (iii) metabolite    of    a      substance      under
            subparagraph (i) or (ii).

75 Pa.C.S. § 3802 (emphasis added).

      Stated as succinctly as possible, each of these emphasized crimes

contains a statutory element that the other does not. Section 3802(d)(1)(i)

criminalizes driving with any amount of a particular controlled substance in a


                                     -2-
J-S31029-20



person’s blood, while § 3802(d)(1)(iii) criminalizes driving with any amount

of a metabolite of a particular controlled substance in a person’s blood. The

elements of these two crimes are simply not co-extensive. Based upon the

unchallenged evidence adduced by the Commonwealth at trial, Appellant

violated both of the above-recited subsections.1

       Nonetheless, the Majority has discerned a blanket exception for DUI

charges that allegedly compels merger under § 9765. See Majority Opinion

at 5 (“[T]his Court and our Supreme Court have consistently held that a

defendant should not be subject to more than one sentence for a single

criminal act that results in multiple convictions under the same subsection of

the DUI statute.”). The lynchpin2 of the Majority’s broad proclamation is this

Court’s non-precedential holding in Commonwealth v. Burton, 220 A.3d

649 (Pa.Super. 2019) (unpublished memorandum).

       Burton did not adjudicate DUI charges related to controlled substances,

but concerned two DUI convictions related to alcohol impairment at 75 Pa.C.S.


____________________________________________


1 The evidence establishing the presence of separate chemical compounds in
Appellant’s blood is also not in dispute. Kimberly Souder, a forensic scientist
employed by the Pennsylvania State Police, testified to a “reasonable degree
of medical certainty” that Appellant’s blood contained both an “active
compound” (Delta-9-THC) and a “metabolite” (Carboxy-THC) of marijuana.
See N.T. Trial, 2/8/19, at 59. Appellant conceded to the presence of these
distinct compounds in his blood. See N.T. Trial, 2/8/19, at 67.
2 The Majority’s citation to Commonwealth v. McCurdy, 735 A.2d 681, 685-
86 (Pa. 1999), is unavailing because that case predates the adoption of 42
Pa.C.S. § 9765 and, consequently, does not apply the statutory elements test.



                                           -3-
J-S31029-20



§§ 3802(a)(1) and 3802(a)(2) (“General impairment.”). Upon reviewing the

language of the statutes, this Court concluded that “these two provisions

proscribe the offense of DUI-general impairment but allow for proof of the

offenses    by   different    means      of    evidence:   observation   versus   BAC

measurement.”3 Id. at 4-5. Thus, we held that these DUI charges should

merge for sentencing purposes.

       However, this portion of Burton relies upon an outmoded iteration of

Pennsylvania’s merger doctrine.                Indeed, Burton explicitly disclaims

application of the statutory elements test required by § 9765.             Id. at 5-6

(“‘[W]e need not engage in the traditional merger analysis of lesser and

greater included offenses. Instead we examine the rationale favoring merger

where a defendant has engaged in a single criminal act and he is found guilty

of violating more than one section of a statute.’”) (quoting Commonwealth

v. Dobbs, 682 A.2d 388, 391 (Pa.Super. 1996)); see also Commonwealth

v. Williams, 871 A.2d 254, 262-64 (Pa.Super. 2005) (same) (quoting Dobbs,

supra at 391).        This Court has explicitly disapproved of Dobbs and its

progeny in precedential writings. See Commonwealth v. Cianci, 130 A.3d

780, 783 n.2 (Pa.Super. 2015) (“Appellant’s reliance upon [Dobbs] is
____________________________________________


3 Specifically, 75 Pa.C.S. § 3802(a)(1) focuses on officer observations, while
75 Pa.C.S. § 3802(a)(2) requires proof related to the content of alcohol in the
defendant’s “blood or breath.” In relevant part, there is no such distinction in
the subsections at 75 Pa.C.S. §§ 3802(d)(1)(i) and 3802(d)(1)(iii), which
uniformly requires proof related to the amount of a particular chemical present
in “the individual’s blood.”     This is yet another important factor that
distinguishes the holding in Commonwealth v. Burton, 220 A.3d 649
(Pa.Super. 2019) (unpublished memorandum), from the instant case.

                                           -4-
J-S31029-20



misplaced. Merger law has evolved substantially since that case was decided.

Instead, [§] 9765 and the “elements” approach to merger govern

Appellant’s issues.” (emphasis added)).

      Undeterred, the Majority’s holding announces a new and significant

exception to sentencing merger under § 9765, namely that “where the

defendant committed a single act of driving while his blood contained a parent

compound and a metabolite of the same controlled substance, the defendant

should not be subject to separate sentences for multiple convictions arising

under [§] 3802(d)(1).” Majority Opinion at 6 (emphasis in original).

      This conclusion ignores the actual language of the relevant statute,

wherein the presence of completely different chemical compounds are

required for a conviction at each of the at-issue subsections. Compare 75

Pa.C.S. § 3802(1)(i) with 75 Pa.C.S. § 3802(1)(iii).         The Majority has

essentially interpolated a distinction that does not exist on the face of the

statute by choosing to treat “parent compounds” and “metabolites” as co-

extensive as a matter of law. To the contrary, the General Assembly’s drafting

of 75 Pa.C.S. §§ 3802(d)(1)(i) and 3802(d)(1)(iii) manifests an intent to cast

a wide net in separately criminalizing driving with either a controlled

substance, or a metabolite thereof, in one’s blood stream. Each subsection

contains an element that the other does not and the Commonwealth can prove

a violation of one subsection without proving a violation of the other.

      Additionally, the Majority’s analysis ignores the precedent of this Court

establishing that a single course of conduct can subject a defendant to multiple

                                     -5-
J-S31029-20



sentences     under    subsections      of     the   same   criminal   statute.   See

Commonwealth v. Rhoades, 8 A.3d 912, 917-18 (Pa.Super 2010) (holding

multiple convictions for aggravated assault stemming from a single course of

conduct but charged at separate subsections of the same statute did not

merge due to lack of similarity in the respective statutory elements); see

also, e.g., Commonwealth v. Talley, 236 A.3d 42, 52-54 (Pa.Super. 2020)

(holding that multiple convictions for stalking charged at different subsections

of the same statute did not merge under § 9765).4

       I am greatly concerned that the Majority’s holding will encourage the

disparate application of § 9765 by creating one merger doctrine that applies

to Pennsylvania’s DUI statute, and a separate merger doctrine for all other

criminal statutes.      Accordingly, I respectfully dissent as to the Majority’s

finding of merger. In all other respects, I concur in the Majority’s holding.




____________________________________________


4  The Majority’s argument also suggests that the different subsections of
Pennsylvania’s DUI statute “simply provide alternate means by which the
Commonwealth can establish the offense.” Majority Opinion at 6. In
Commonwealth v. Talley, 236 A.3d 42, 52-54 (Pa.Super. 2020), this Court
explicitly rejected a very similar argument that the separate subsections of
Pennsylvania’s stalking statute were merely “alternate means of proving the
same offense” for merger purposes under § 9765. Specifically, this Court
concluded that these offenses did not merge because, inter alia, “not all of the
elements of one subsection . . . are included in the other.” Id. at 54.


                                             -6-